DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 06 December 2019. The present application claims 1-20, submitted on 06 December 2019 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 11 & 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5
Regarding claim 8, the phrase "at least one pin includes eight pins" renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "or the like"), the claim recites multiple pins included in one pin, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 18-20 recites the limitation "the pin" in each respective claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10 & 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (U.S. Pub. No. 2012/0258832).
Regarding claim 1, Kondo discloses (see Figure 2 and Figure 4) a power tool (1), comprising: a motor (3); a sun gear (4) rotatable by the motor (3); a planetary gear (22) meshing with the sun gear (4); an internal gear (23C) meshing with the planetary gear (22), the internal gear (23C) having a first recess (teeth for pins 107 or recess for 106) on an outer circumference (teeth for pins 107 or rubber pins 106 insert in 23c, see Paragraph 0054); a gear case (9) holding the internal gear (23C), the gear case (9) having a second recess (105) on an inner circumference (see Paragraph 0054); a spindle (6) holding the planetary gear (22); and at least one pin (106) disposed in the first recess (105) and in the second recess (105).
Regarding claim 2, Kondo discloses wherein the first recess (105) is larger than a portion of the pin (106) received in the first recess (105) to leave a clearance for circumferential movement of the internal gear (see Paragraph 0054).
Regarding claims 3 & 4, Kondo discloses wherein the pin (106) is elastically deformable (see Paragraph 0054).
Regarding claims 5 & 6, Kondo discloses (see Figure 4) wherein the at least one pin includes an elastically deformable pin (106) and an elastically undeformable pin (see Paragraph 0054). 
Regarding claim 8, Kondo discloses a power tool (1), comprising: a motor (3); a sun gear (4) rotatable by the motor (3); a planetary gear (22) meshing with the sun gear (4); an internal gear (23C) meshing with the planetary gear (22), the internal gear (23C) having a first recess (105) on an outer circumference (see Paragraph 0054); a gear case (9) holding the internal gear (23C), the gear case (9) having the second recess (105) on an inner circumference (see Paragraph 0054): a spindle (6) holding the planetary gear (22); and at least one pin (106) disposed in the first recess (105) and in the second recess (105), the pin (106) being elastically deformable when the internal gear (23C) rotates with respect to the gear case (see Paragraph 0054).
Regarding claim 9, Kondo discloses wherein the pin (106) is columnar (see Figure 2).
Regarding claim 10, Kondo discloses (see Figure 4) wherein the first recess (105) and the second recess (105) each have a semicircular cross section.
Regarding claim 12, Kondo discloses a power tool (1), comprising: a motor (3); a sun gear (4) rotatable by the motor (3); a planetary gear (22) meshing with the (4); an internal gear (23C) meshing with the planetary gear (22); a gear case (9) holding the internal gear (23C); a spindle (6) holding the planetary gear (22); at least one tab member (36) arranged on one of the internal gear (23C) or the gear case (9); at least one receiver (37) arranged on the other of the internal gear (23C) or the gear case (9) to receive the tab member (36); and at least one elastic piece (106) located between the internal gear (23C) and the gear case (9), wherein the elastic piece (106) deforms elastically in a circumferential direction of the internal gear (23C) to allow the tab member to come in contact with the receiver (see Paragraph 0037).
Regarding claim 13, Kondo discloses (see Figure 4) wherein the internal gear (23C) includes the tab member (36), and the gear case (9) includes the receiver (37).
Regarding claim 14, Kondo discloses (see Figure 2) wherein the tab member (36) is arranged on an end face of the internal gear in an axial direction (see Paragraph 0037).
Regarding claim 15, Kondo discloses (see Figure 2) wherein the tab member (36) and the receiver are arc-shaped to extend in a circumferential direction of the internal gear (23C). 
Regarding claim 16, Kondo discloses (see Figure 2) wherein the at least one tab member (36) and the at least one receiver (37) includes four tab members (36) and four receivers (37) arranged in the circumferential direction of the internal gear (23C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (U.S. Pub. No. 2012/0258832).
Regarding claim 17, Kondo discloses all of the elements of the current invention as stated above except for the explicit disclosure of an elastic piece having a square cross section. The Examiner notes that in the instant application, page 17, line 22-28, applicant has not disclosed any criticality for the claimed limitations. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Kondo to incorporate elastic pieces having a square cross section. The court held that changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731